Citation Nr: 9912264	
Decision Date: 05/03/99    Archive Date: 05/12/99

DOCKET NO.  98-04 563	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active service from October 1943 to March 
1946.  This appeal arises from a January 1998 rating action 
in which the RO denied service connection for PTSD.

In a September 1984 rating action, the RO denied service 
connection for a shrapnel wound to the head and left leg. The 
veteran did not appeal the rating action.  In a statement 
dated in February 1998, the veteran requested that the RO 
address the issues of service connection for injury to his 
left leg and head.  This matter has not been adjudicated by 
the RO, and is not before the Board of Veterans' Appeals 
(Board) for appellate consideration at this time.  This issue 
is thus referred to the RO for appropriate action.

On April 9, 1998, the RO certified the veteran's appeal to 
the Board.  The veteran sent additional medical records 
directly to the Board which were received on May 12, 1998.  
The Board has reviewed these records and determines that they 
are not pertinent to the disposition of the issue certified 
for appeal, and that they are not subject to consideration 
under the provisions of 38 C.F.R. § 20.1304.  Subsequently, 
the veteran sent additional items of evidence directly to the 
Board on February 23, 1999, and the Board finds that these 
evidentiary items are also not subject to consideration under 
the provisions of 38 C.F.R. § 20.1304.  


FINDING OF FACT

The veteran has not submitted evidence sufficient to justify 
a belief by a fair and impartial individual that his claim 
for service connection for an acquired psychiatric disorder, 
to include PTSD is plausible.



CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim with respect to the issue of service connection for an 
acquired psychiatric disorder, to include PTSD.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Many of the veteran's service medical records are not 
available for review.  The National Personnel Records Center 
(NPRC), in a response to a VA request for service medical 
records, reported that the veteran's service medical records 
were destroyed in a fire at that facility in 1973.  On 
discharge examination, there were no complaints, findings, or 
diagnosis of PTSD, or any other acquired psychiatric 
disorder.

The veteran's DD214 lists his military occupational specialty 
as a bulldozer operator and indicated that he was involved in 
combat as evidenced by his documented receipt of the Purple 
Heart Medal and his participation in battles and campaigns in 
the Rhineland.

The veteran was afforded a VA psychiatric examination in 
January 1998.  He stated that he did not believe anything was 
wrong with his mind.  He described sleeping well with good 
appetite, good energy, no concentration problems, and a fine 
mood.  He stated that he no previous psychiatric history and 
except for his work evaluations, he had never seen a 
psychiatrist, psychologist, or a mental health counselor.  He 
felt that he had a good marriage.  He enjoyed his retired 
life.  He denied suicidal or homicidal ideation or feelings 
of depression.  He got along well with others and interacted 
socially.  He stated that he served in Europe during World 
War II and was awarded a Purple Heart because of a shrapnel 
wound he received in his leg and head.  He claimed that he 
did not think of World War II much except if someone brought 
it up.  He did not have any particular bad problems or 
experiences from what he experienced in World War II.  He 
spent his time fishing, hunting, and spending time with his 
family.

Upon mental status examination, the veteran was alert, 
oriented, cooperative, and pleasant.  His mood was euthymic 
with a mood congruent affect.  His speech was of regular rate 
and rhythm.  His facial expression was pleasant with good eye 
contact.  Thought processes were logical and goal directed 
with no evidence of psychosis.  Thought content was devoid of 
any auditory or visual hallucinations.  There was no evidence 
of any delusional system.  He denied any current suicidal or 
homicidal ideation.  Memory was intact for immediate, recent, 
and remote events.  The examiner's impression included no 
mental disorder.  A global assessment of functioning (GAF) 
score of 85 was assigned.  He further commented that the 
veteran was in very good mental health with no evidence of 
any mental disorder.  His social adaptability and interaction 
with others was not impaired.  His flexibility, reliability, 
and efficiency in an industrial setting was also not 
impaired.  The examiner stated that the veteran was not 
disabled with a mental disorder.    

II.  Analysis

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).  Such a 
determination requires a finding of a current disability 
which is related to an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 310 (1993); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.304(d) 
(1997).

The threshold question in this case is whether the veteran 
has presented a well-grounded claim.  A well-grounded claim 
is one which is plausible.  If he has not presented a well-
grounded claim, the claim must fail and there is no further 
duty to assist in the development of the claim.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinksi, 
1 Vet. App. 78 (1990).  A well-grounded claim requires more 
than an allegation; the claimant must submit supporting 
evidence.  Furthermore, the evidence must justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Also, in order 
for a claim to be well-grounded, there must be competent 
evidence of a current disability (medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), 
and of a nexus between the in-service injury and disease and 
the current disability (medical evidence).  Caluza v. Brown, 
10 Vet. App. 498, 506 (1995).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, and credible 
supporting evidence that the claimed in-service stressor 
actually occurred, as well as a link, established by the 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.  38 C.F.R. § 3.304 (f) (1997); Cohen v. Brown, 10 
Vet. App 128 (1997).

The Board finds that the veteran's claim is not well-
grounded.  In this case, the veteran does have a Purple Heart 
which is conclusive evidence of combat with the enemy and of 
any claimed inservice stressor, but current VA examination 
failed to reveal a diagnosis of PTSD or any other psychiatric 
disorder.  Based on a thorough examination, the examiner felt 
that the veteran was not suffering from any type of mental 
disorder.  Without evidence of a current disability 
attributable to military service, the veteran's claim is not 
well-grounded and his appeal with respect to the issue of 
service connection for an acquired psychiatric disorder, to 
include PTSD is denied.  



ORDER

Evidence of a well-grounded claim not having been submitted 
with respect to the issue of service connection for an 
acquired psychiatric condition, to include PTSD, the appeal 
is denied.



		
	ROBERT A. LEAF
	Acting Member, Board of Veterans' Appeals



 

